Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-18-00970-CR

                              John Anthony MORALES,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 399th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2017CR5655
                     Honorable Frank J. Castro, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED January 9, 2019.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice